       Case 7:18-cv-09736-VB-PED Document 76 Filed 09/06/19 Page 1 of 1




                                 CARY                   KANE
                          A LIMITED LIABILITY PARTNERSHIP FOR THE PRACTICE OF LAW

                                        1350 Broadway, Suite 1400
                                           New York, NY 10018
ANTHONY P. CONSIGLIO                                                                WRITER’S DIRECT TEL/FAX
ACONSIGLIO@CARYKANE.COM                                                                  (212) 871-0537 (T)
                                                                                         (646) 599-9577 (F)




September 6, 2019

By ECF

Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

  Re: Shollenberger v. New York State Unified Court System, 18 CV 9736 (VLB) (PED)

Dear Judge Davison:

This firm represents the Plaintiff, Elizabeth Shollenberger. I am writing to inform the Court that
Judge Shollenberger passed away yesterday, and to request a stay of proceedings for 90 days to
allow time for her estate to form and consider whether to pursue any of the claims in this
litigation. I conferred with Defendants’ counsel, and all Defendants consent to this request. If
the request is granted, the telephone conference with the Court currently scheduled for
September 19, 2019 should be cancelled, and the estate will file a letter with the Court on or
before December 6, 2019 conveying its intentions.

Judge Shollenberger was deeply appreciative of the Court’s attention to her case.


Respectfully submitted,



Anthony P. Consiglio
cc: All Counsel (by ECF)
